Citation Nr: 0216208	
Decision Date: 11/12/02    Archive Date: 11/25/02

DOCKET NO.  96-46 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated at 50 percent 
disabling.

2.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Anne Howell, Counsel



INTRODUCTION

The veteran served on active military service from December 
1967 to July 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), in Denver, 
Colorado.  

The Board remanded the issues by decision dated in March 
2001.  The requested developments have been accomplished to 
the extent possible and the claims are now ready for 
appellate review.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of the claims and has notified him of the 
information and evidence necessary to substantiate his 
claims.

2.  The veteran is not shown to have obsessional rituals, 
illogical, obscure, or irrelevant speech, near continuous 
panic attacks, an inability to function independently, 
disorientation, or to be neglectful of his personal hygiene.  

3.  The medical evidence of record indicates that the 
veteran's low back disorder was "as likely as not" related 
to his period of active military service.


CONCLUSIONS OF LAW

1.  The criteria for a schedular evaluation in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.126, 
4.130, Diagnostic Codes (DCs) 9440, 9411 (2001).

2.  Resolving reasonable doubt in favor of the veteran, a low 
back disorder was incurred in or aggravated by the veteran's 
active duty service.  38 U.S.C.A. §§ 1111, 1113, 1153, 
5103(a), 5103A (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an Increased Evaluation for PTSD

The Board notes that disability evaluations are determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1 (2001).  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2002); 38 C.F.R. Part 4 
(2001).  However, the Board will consider only those factors 
contained wholly in the rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluations will be assigned if the disability more 
closely approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2001).  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2001). 

Moreover, the Board notes that the applicable rating criteria 
for mental disorders, 38 C.F.R. § 4.125 et seq., was amended 
effective November 7, 1996.  See 61 Fed. Reg. 52,695 (Oct. 8, 
1996) (codified at 38 C.F.R. § 4.125 (2001)).  Because the 
veteran filed his claim for PTSD in 1998, only the new 
regulations are applicable in this situation.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Diagnostic Code 9411 of 38 C.F.R. § 4.130 sets forth the 
criteria for evaluating PTSD using Diagnostic Code 9440.  
Under the amended psychiatric regulations, a 50 percent 
evaluation (the current rating) will be assigned for PTSD 
which produces occupational and social impairment with 
reduced reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation is warranted when occupational and 
social impairment is present with deficiencies in most areas, 
such as work, school, family relations, judgment, thinking, 
or mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  

Finally, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

After reviewing the evidence on file, the Board concludes 
that an evaluation in excess of 50 percent for the veteran's 
service-connected PTSD is not in order.  First, the most 
recent VA examination report dated in March 2002 reflects no 
obsessional rituals, no illogical, obscure or irrelevant 
speech, no near-continuous panic attacks or depression 
affecting the ability to function, no impaired impulse 
control, no disorientation, and no neglect of personal 
hygiene.  While he was noted to have difficulty with 
attention and calculation, he was oriented (after initially 
having difficulty with the year - he thought it was 2001), 
had articulate speech, was a reliable historian, and denied 
overt psychotic symptoms.  Further, he denied suicidal plans 
or history of attempts but reported a past history of 
suicidal ideation.  The examiner concluded that the Global 
Assessment of Functioning (GAF) associated with the PTSD was 
equal to 58.

The Diagnostic and Statistical Manual for Mental Disorders, 
4th ed. (1994) provides that a GAF score represents the 
psychological, social and occupational functioning on a 
hypothetical continuum of mental health-illness.  The scale 
provides that a score between 51-60 reflects moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A rating in excess of 
50 percent rating for PTSD requires more than moderate 
symptoms or moderate difficulty in social and occupational 
functioning.

In addition, the Board is persuaded that a higher evaluation 
is not warranted at this time because the veteran was on no 
psychotropic medications, had only been hospitalized on one 
occasion approximately four years previously for psychiatric 
complaints, and was under no regular psychiatric care.

Although the veteran reports feelings of anger, stress, and 
depression, he related that he tried to exercise by walking, 
had some friends who visited with him, and he was able to 
play cribbage (a card game).  Moreover, he lived with his 
companion of 18 years and two children and was apparently 
able to maintain a relationship with his family.  For those 
reasons, the Board finds that the clinical evidence of record 
does not support an evaluation in excess of 50 percent for 
PTSD.

A 70 percent evaluation would only be in order for symptoms 
such as suicidal ideation, obsessional rituals which 
interfered with routine activities, illogical, obscure, or 
irrelevant speech, near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively, impaired impulse control, 
spatial disorientation, neglect of personal appearance and 
hygiene, and an inability to establish and maintain effective 
relationships.  Although the record clearly demonstrates that 
the veteran experiences certain occupational and social 
impairment with deficiencies in several areas, including 
nightmares, depression, anxiety, and stress, etc., it does 
not rise to the level of a 70 percent psychiatric disability.

Outpatient treatment and Social Security Administration (SSA) 
records also support a rating of 50 percent, but no more.  
Specifically, a July 2000 treatment note indicated that the 
medications were "working well."  Parenthetically, he has 
apparently stopped taking medication.  Further, he has 
reported strained relationships with his family and 
nightmares but was always otherwise oriented, able to 
communicate without difficulty, and could function 
independently.  SSA records show that he was awarded benefits 
on the basis of multiple sclerosis, headaches, 
cerebrovascular ischemia, and lateral medullary plate 
syndrome.

A 50 percent disability rating is further supported by VA 
examinations dated in March 1998 and August 1999.  Of note, 
in the August 1999 VA examination, it was reported that the 
veteran had been hospitalized in May 1999 in the PTSD 
program.  He described a strained relationship with his long-
time companion but they had been together for 20 years and 
had three children together.  He was living with his mother 
and appeared to have a good relationship with her and his 
brother.  He was actively using drugs and drinking and had 
been in trouble with the law but reported on-going 
nightmares.  He was fully oriented, had good recall of every 
car he had owned in reverse order, had no deficit in language 
function, and could abstract proverbs.  The examiner noted 
that the veteran was able to work, but had impulse control 
problems due to his temper and anger that were independent of 
his PTSD.  The examiner stated that the global assessment of 
functioning due to PTSD was 55, which as noted above reflects 
moderate symptoms.  Because the examiner concluded that the 
veteran's PTSD caused no more than "mild" occupational and 
emotional impairment, the examination report does not support 
more than a 50 percent rating.  

The March 1998 VA examination report similarly found that the 
veteran was angry, depressed, had difficulty sleeping, and 
experienced nightmares.  He was on psychiatric medications 
and received treatment monthly.  He admitted to marijuana use 
but denied problems with alcohol.  He apparently had a 
relationship with his family as he took care of the children 
and did household chores.  He was oriented, had memory for 
three items, could abstract proverbs, did serial sevens, had 
no evidence of a thinking disorder, but was depressed and his 
affect was constricted.  Because the examiner assigned a GAF 
score of 55 and concluded that the veteran had "moderate" 
difficulty in social and occupational functioning, the Board 
finds that the report supports a 50 percent disability 
rating, but no more.

The Board has considered the veteran's written statements 
that his PTSD is worse than currently evaluated.  His 
statements are probative of symptomatology.  However, as 
noted, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  The Board finds that the medical findings, which 
directly address the criteria under which the service-
connected disability is evaluated, more probative than the 
subjective evidence of an increased disability.

II.  Entitlement to Service Connection for a Low Back 
Disorder

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2002).  If a chronic disease 
is shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to intercur-
rent causes.  38 C.F.R. § 3.303(b) (2001).  However, 
continuity of symptoms is required where the condition in 
service is not, in fact, chronic or where diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. 
§ 3.303(b) (2001).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 2002); 38 C.F.R. § 3.303(d) (2001).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case, service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this case, the Board is particularly persuaded by a March 
2002 VA examination undertaken post-Board Remand for the 
purpose of addressing whether the veteran's low back disorder 
was related to his period of military duty.  At the time of 
the examination, he reported that he injured his back while 
jumping off helicopters in Vietnam.  After a physical 
examination, the examiner concluded that it was as likely as 
not that the veteran's low back disorder had its onset in the 
military service.  While the medical records are negative for 
complaints of, treatment for, or diagnosis of a low back 
disorder for many years after service separation and the 
medical opinion was based on the veteran's reported medical 
history, it appears that the examiner had the claims file for 
review as he referenced the veteran's past medical history as 
being contained in the claims file.  Therefore, resolving 
doubt in the veteran's benefits, the Board can only conclude 
that the examiner was aware that the veteran did not have 
symptoms related to low back complaints for many years after 
service but nonetheless opined that his current low back 
disorder was related to military service.  As such, service 
connection is warranted for a low back disorder. 

Finally, during the pendency of this appeal, there was a 
significant change in the law.  Specifically, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), which, among other things, 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  The law is applicable to all claims 
filed before the date of enactment but not yet final as of 
that date.  See 38 U.S.C.A. § 5103A (West 2002).  
Additionally, in August 2001, VA issued regulations 
implementing the provisions of VCAA "to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits."  See 66 Fed. Reg. 45620-45632 (Aug. 29, 2001).  

With respect to the veteran's claim for service connection 
for a low back disorder, inasmuch as the Board is allowing 
the benefit sought on appeal, the veteran will not be 
prejudiced by the Board's decision even if the notice and 
duty to assist provisions contained in the new law have not 
been completely satisfied.  Therefore, no further action is 
necessary under the mandate of the VCAA.

With respect to the veteran's claim for an increased rating 
for PTSD, the Board finds that VA's duties have been 
fulfilled to the extent possible.  Of note, VA must notify 
the veteran of evidence and information necessary to 
substantiate his claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West Supp. 2002); 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  By virtue of the information contained 
in the statement and supplemental statements of the case 
issued during the pendency of the appeal, the veteran and his 
representative were given notice of the information, medical 
evidence, or lay evidence necessary to substantiate the 
claim.  Further, it appears that all medical records 
identified by the veteran have been associated with the 
claims file, including outpatient treatment and 
hospitalization records.  

In addition, the issue was the subject of a Board remand in 
March 2001 and the veteran underwent a recent VA examination 
specifically to address the issue on appeal.  Further, the 
Board notes that the RO provided the veteran with a letter 
informing him of his due process rights under the VCAA in 
April 2001 where he was told that VA would help him develop 
his claim, what evidence VA had received in support of his 
claim, and what medical evidence was needed, including 
treatment records from private physicians.  As such, the 
Board finds that the record as it stands is sufficient to 
decide the PTSD claim and no additional development is 
needed.  Therefore, the Board finds that the mandates of the 
VCAA have been satisfied.


ORDER

The claim for entitlement to an increased evaluation for 
PTSD, currently evaluated at 50 percent disabling, is denied.

The claim for entitlement to service connection for a low 
back disorder is granted, subject to the law and regulations 
governing the payment of monetary benefits. 


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you

 

